TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00066-CV


                                  R. K. S. and I. M., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-001541, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on February 22,

2022. By request to this Court dated February 22, 2022, Jill Albracht requested an extension of

ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Jill Albracht is hereby ordered to

file the reporter’s record in this case on or before March 4, 2022. If the record is not filed by that

date, Albracht may be required to show cause why she should not be held in contempt of court.

               It is ordered on February 24, 2022.
Before Justices Goodwin, Triana, and Kelly